DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Background
The claim amendments in the Applicant’s Amendment, filed on 05/16/22, have been considered.
According to the Amendment, claim 1 was pending.  Claim 1 has been amended.  Claims 2-20 have been added.  Thus, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a process tool and recites, in part, “a controller communicably connected to the substrate transport configured to: move the substrate transport so as to bias the substrate on the end effector on the enclosure feature, and confirm an eccentricity of the substrate, relative to a coordinate system of the substrate transport, so that a change in eccentricity resolves to an eccentricity determinative of the substrate station location.”  These limitations, either individually or in combination when considering the claim as a whole, were not found in the prior art.  
The closest prior art is US Pub. No. 2011/0137454 to Ohashi et al. which discloses a control unit for controlling a vacuum robot by using information observed on the eccentricity of wafers being transported.  However, Ohashi et al. does not describe or suggest the additional features noted above.  Therefore, claim 1 is allowable as well as claims 2-10 depending therefrom.
Secondly, independent claims 11 and 14 are allowable as each one recites features similar to those noted above in claim 1.  Claims 12-13 and 15-20 are allowable they depend from claims 11 and 14 respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655